DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 10/28/2021, has been received, entered and made of record. Currently, claims 1-22 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP 2010-49178 A on page(s) one  of the specification.
Reference(s) JP 2010-49178 A is a general background reference(s) covering a technique in which a sheet being conveyed is pressed against a lever, and an amount of displacement of the lever at that time is detected as the stiffness of the sheet.

Allowable Subject Matter
Claims 1 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior arts Mizuguchi US 2018/0170701 A1, and Moteki et al. US 2008/0036137 A1 individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “A sheet conveyance device comprising: a stiffness acquisition part that acquires a stiffness of the sheet in a first direction including a component of a sheet conveyance direction by bending the sheet in the first direction, and acquires a stiffness of the sheet in a second direction including a component in a sheet width direction orthogonal to the sheet conveyance direction by bending the sheet in the second direction.”
Referring to claims 2-22, it follows that the claim is inherently allowed for being depend on base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675